DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan (USPGPUB 2012/0209243).
	Regarding claim 1, Yan discloses a fluid formulation assembly for a formulation dispenser, comprising:
a fluid container (45) configured to store a volume of fluid cosmetic formulation; 
a drive assembly (125) operatively connectable to the fluid container (45) and configured to dispense the fluid cosmetic formulation therefrom; and
a carriage (95) interfacing with the drive assembly (125) via an interface (120) disposed between paddles (see “80” in Figure 8 and the right and left side of “95” in Figure 14) that are configured to removably attach the carriage (95) to the formulation dispenser (5), the interface (120) being configured to couple the fluid container (45) with the drive assembly (125),
wherein the fluid container (45) is removably attachable with the carriage (95) without tools (see paragraph [0114]).
	Regarding claim 5, Yan discloses the fluid formulation assembly of claim 2, wherein the carriage supports an electrical interface configured to draw power from the formulation dispenser (see paragraph [0138]).
	Regarding claim 6, Yan discloses the fluid formulation assembly of claim 1, wherein the carriage includes a hinged handle (90) disposed between the paddles (see “80” in Figure 8 and the right and left side of “95” in Figure 14), the hinged handle being movable between an open position and a closed position (see Figure 16), wherein the hinged handle engages the fluid container in the closed position (see Figures 1 and 24).
	Regarding claim 7, Yan discloses the fluid formulation assembly of claim 6, wherein the carriage is configured such that in the open position, the fluid container can slide out from between the paddles when the carriage is attached to the formulation dispenser (see Figure 16).
	Regarding claim 13, Yan discloses the fluid formulation assembly of claim 1, wherein the drive assembly includes a peristaltic pump (see paragraph [0010]).
see “80” in Figure 8 and the right and left side of “95” in Figure 14) and being movable between a closed position and an open position (see Figure 16), wherein in the open position, the fluid container can slide out from between the paddles when the carriage is attached to the formulation dispenser (see Figure 16).
	Regarding claim 15, Yan discloses the fluid formulation assembly of claim 14, wherein the drive assembly is removably attachable with the formulation dispenser (5) via a plurality of engagement members (40) of the paddles (see Figure 9).
	Regarding claim 16, Yan discloses the fluid formulation assembly of claim 14, wherein the carriage hingeably connects to the drive assembly (see Figures 14-16).
 	Regarding claim 17, Yan discloses a dispenser for dispensing a formulation, comprising: 
a fluid formulation assembly having:
a fluid container (45) configured to store a volume of fluid cosmetic formulation; 
a drive assembly (125) operatively connectable to the fluid container and configured to dispense fluid from the fluid container; and
a carriage (95 or 30) configured to interface (120 or 123,124) with the drive assembly and having a hinged handle (90 or see paragraph [0135]) movable between a closed position and an open position, wherein in the open position, an opening is created through which the fluid container can slide out of the carriage (see Figure 16 or see paragraph [0135]),
wherein the fluid container (45) is removably attachable with the carriage (95) without tools and at least one of the drive assembly or the carriage is removably attachable with a main frame (5) of the dispenser.
	Regarding claim 18, Yan discloses the dispenser of claim 17, wherein the fluid formulation assembly is one of a plurality of fluid formulation assemblies (see paragraph [0135]), wherein, for each fluid formulation assembly, the carriage has paddles (20,25,50) configured to removably attach the carriage to the main frame (see paragraph [0089]).
	Regarding claim 19, Yan discloses a custom formulation system, comprising: 
a dispenser having a main frame (5);
a fluid formulation assembly having:
a fluid container (45) configured to store a volume of fluid cosmetic formulation; 
a drive assembly (125) operatively connectable to the fluid container and configured to dispense fluid from the fluid container; and
a carriage (95) that receives the fluid container and is configured to interface with the drive assembly via an interface (120) configured to reversibly couple the fluid container with the drive assembly:
wherein the fluid container (45) is removably attachable with the carriage (95) without tools and without removing the carriage from the main frame (see Figure 16), and wherein at least one of the drive assembly or the carriage (95) is removably attachable with the main frame (see paragraph [0096]).
see “80” in Figure 8 and the right and left side of “95” in Figure 14), the paddles (80) being configured to removably attach the carriage to the main frame, the hinged handle being movable between an open position and a closed position (see Figure 16), wherein in the closed position, the hinged handle engages the fluid container (see Figures 1 and 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (USPGPUB 2012/0209243) as applied to claims 1, 5-7, and 13-20 above, and further in view of Deo et al. (USPGPUB 2012/0046785).
Regarding claim 2, Yan discloses the fluid formulation assembly of claim 1. However, he does not disclose an assembly wherein the fluid container is a pouch. Deo et al. disclose a fluid formulation assembly wherein the fluid container is a pouch (see paragraph [0004]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the fluid formulation assembly by including an assembly wherein the fluid container is a pouch, as disclosed by Deo et al., for the purpose of providing “a bag-in-box package” (see paragraph [0004]).
	Regarding claim 3, Yan discloses the fluid formulation    assembly    of claim 2, wherein the drive assembly includes a cylinder housing a piston (see paragraph [0110]), the piston being connected with a motor and being configured to draw cosmetic formulation from the pouch (see paragraph [0125]).
	Regarding claim 4, Yan discloses the fluid formulation    assembly    of claim 2, wherein the pouch includes a valve that prevents dispensation of fluid from the pouch unless the pouch is received by the carriage (see paragraph [0127]).
	Regarding claim 8, Yan in view of Deo et al. disclose the fluid formulation assembly of claim 2. Furthermore, Deo et al. disclose a fluid formulation assembly wherein the pouch includes a tracking device (see paragraph [0051]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the fluid formulation assembly by including an assembly wherein the pouch includes a tracking device, as disclosed by Deo et al., for the purpose of providing information necessary to drive a pump in order to meter concentrate (see paragraph [0051]).

	Regarding claim 10, Yan discloses the fluid formulation assembly of claim 3, wherein the cylinder has an inlet and an outlet (see Figure 22).
	Regarding claim 11, Yan discloses the fluid formulation assembly of claim 10, wherein the inlet is connected with a first check valve (156) and the outlet is connected with a second check valve (158).
	Regarding claim 12, Yan discloses the fluid formulation assembly of claim 2, wherein each paddle is removably attachable with the formulation dispenser via an engagement member (see “40” in Figure 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



M.K.C.
3/24/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651